Exhibit 99.1 YM BIOSCIENCES PRESENTS CYT MISSISSAUGA, Canada -February 11, 2010 -YM BioSciences Inc. (NYSE Amex: YMI, TSX:YM), is presenting posters on its JAK1/2 inhibiting small molecule (CYT387)and on its novel vascular disrupting agent (CYT997) at the Lorne Cancer Conference in Lorne, Victoria, Australia. CYT387 is an oral JAK1/2 inhibitor, originating from the seminal discovery of JAK1 and JAK2 kinases by Dr. Andrew Wilks, the founder of Cytopia Limited, now YM Australia. CYT997 is an orally-available agent with dual mechanisms of vascular disruption and cytotoxicity and has the potential to be broadly active against a range of tumor types. The CYT387 poster, “A novel, potent and selective dual inhibitor of JAK1 and JAK2 for treatment of myeloproliferative neoplasms and cancer” was presented Thursday, February 11th at 7:30 pm AEDT. Dr. Chris Burns, Research Director at YM Australia, presented the poster on CYT387 which is currently being investigated in a Phase I/II clinical trial for myelofibrosis at Mayo Clinic, in Rochester, MN. The poster describes important preclinical data obtained for CYT387 including comparison to other reported JAK inhibitors. In a number of different assays CYT387 is shown to be a potent and selective JAK1/JAK2 inhibitor, with a promising activity profile for treatment of myeloproliferative neoplasms (MPNs) and other diseases. The CYT997 poster, “Vascular targeting and anti-tumour efficacy of orally administered CYT997 in combination with cisplatin in a DLD-1 human colon adenocarcinoma xenograft model.” is being presented Friday, February 12th at 8:00pm AEDT (4:00am EST). Dr. Andrew Powell, Preclinical Project Manager at YM Australia, will present the poster on the vascular disrupting agent, CYT997, which is currently in a Phase II trial for glioblastoma multiforme, a brain cancer with very poor prognosis, despite multimodal treatment. The poster outlines data from preclinical studies demonstrating the profound vascular disrupting effects achieved with CYT997 through repeated oral daily dosing. In addition, data will be presented showing that a combination of the conventional chemotherapeutic agent cisplatin with daily dosing of CYT997 leads to an improved response in a model of colon cancer. Additional information on the Lorne Cancer Conference is available at www.lornecancer.org. Abstracts for both posters will be posted at the time of presentation at www.ymbiosciences.com. About YM BioSciences
